Exhibit 3.1 COLONY STARWOOD HOMES ARTICLES OF AMENDMENT Colony Starwood Homes, a Maryland real estate investment trust (the “Trust”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:Article II of the declaration of trust of the Trust (the “Declaration of Trust”) is hereby amended to change the name of the Trust to: Starwood Waypoint Homes SECOND:The amendment to the Declaration of Trust set forth above has been duly approved by a majority of the Board of Trustees of the Trust as required by the Maryland REIT Law.The amendment set forth above is limited to a change expressly authorized by Section 8-501(e)(2) of the Maryland REIT Law to be made without action by the shareholders of the Trust.
